Citation Nr: 1217909	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to service-connected right knee, right hip, and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1972 to January 1979.  He also had service in the Army National Guard of Guam thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran had an informal conference with a Decision Review Officer (DRO) in June 2007.  In April 2008, he testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The appeal was previously remanded by the Board in April 2009 for further evidentiary development.  The Board observes that the remand also included the issues of service connection for depression as secondary to a service-connected disability and service connection for coronary artery disease (CAD) with history of myocardial infarction.  Following the Board's remand, the RO in Huntington, West Virginia granted service connection for depression with anxiety in a July 2010 rating decision, and the Appeals Management Center (AMC) granted service connection for CAD with history of myocardial infarction in a September 2011 rating decision.  As the Veteran has not expressed disagreement with the disability ratings and/or effective dates assigned to these disabilities, the Board concludes that the only issue now before it is service connection for degenerative arthritis of the left knee.

FINDING OF FACT

Degenerative arthritis of the left knee was first manifested several years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected right knee, right hip, or lumbar spine disability.


CONCLUSION OF LAW

The Veteran does not have degenerative arthritis of the left knee that was incurred in or aggravated by active military service, and it is not proximately due to, or the result of, the service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in October 2006 and December 2006 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, SSA records, and also secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in January 2002, January 2008, and October 2010 with a February 2011 addendum.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2002, January 2008, and October 2010 VA examinations (with February 2011 addendum) obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has degenerative arthritis of the left knee that is related to his military service, including being secondary to already service-connected right knee, right hip, and lumbar spine disabilities.  See, e.g., August 2001 statement; April 2008 Hearing Transcript (T.) at 2.  The RO has adjudicated the Veteran's service connection claim on both direct and secondary bases.  The Board will likewise consider both direct and secondary bases.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and, when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Active military service includes active duty and any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the individual was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2011).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27) (2011).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on a period of ACDUTRA or inactive duty training (INACDUTRA).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim for service connection is based upon an injury that occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A review of the Veteran's STRs from his period of active duty from September 1972 to January 1979 do not show any left knee orthopedic complaints, although they do show right knee complaints.  The Veteran's October 1978 separation examination showed clinically normal lower extremities.  Range of motion for the knees was noted to be normal.  Additionally, mild crepitus on movement was noted; however, the knee in which this was noted was not specified.  The Veteran was diagnosed with chondromalacia of the right knee by history.  In his accompanying report of medical history, the Veteran checked that he did not know whether he had a "trick" or locked knee.  He indicated that he did not have lameness or bone, joint or other deformity, or arthritis.  

The Veteran's enlistment report of medical history for his National Guard service in July 1981 revealed that he denied having a "trick" or locked knee, lameness, and bone, joint or other deformity, or arthritis.  His STRs from his National Guard service show several instances of left knee complaints.  In July 1990, the Veteran complained of knee discomfort bilaterally, especially the left knee.  The history of his complaints dated back about one month.  He also had a history of having fluid aspirated from the left knee the previous day.  He was placed on light duty.  A record dated in September 1990 showed a diagnosis of degenerative knee arthritis.  In November 1990, the Veteran reported a left knee injury doing field exercises during a period of INACDUTRA.  He also reported receiving a laceration on his left knee in a 1971 motor vehicle accident.  He was diagnosed with bilateral knee pain arthritis.  

According to post-service medical records, the first record pertaining to the Veteran's left knee was in February 1991.  He reported developing bilateral knee pain while working as a construction worker in early 1990.  The Veteran reported a motor vehicle accident in 1970 in which he sustained a deep laceration over the anterior aspect of the left knee and a fracture of the right patella.  X-rays of the left knee were essentially normal.  He was diagnosed with anteromedial pain of the left knee, etiology not clear on examination.  In September 1996, x-rays of both knees revealed small marginal osteophytes; the impression was mild degenerative findings with no sign of interval change.  A private treatment record dated in May 2000 revealed a diagnosis of knee arthritis.  A VA record dated in August 2001 indicated that the Veteran was diagnosed with degenerative joint disease of the bilateral knees.  X-rays in November 2001 revealed degenerative changes in the right knee, but a normal left knee.  An MRI of the left knee in January 2002 showed a chronic tear of the anterior cruciate ligament with tear of the posterior horn of medial meniscus and anterior horn of lateral meniscus; chondromalacia patellae; three compartment degenerative change; and chronic tear of the anterior cruciate ligament.  It was noted that the changes in the medial meniscus might also be attributed to previous menisectomy.  

In connection with his initial claim, the Veteran was afforded a VA examination in January 2002.  He reported developing chronic left knee pain about five years prior to the examination.  There was no history of significant trauma to his left knee.  Following examination, the Veteran was diagnosed with left knee degenerative arthritic pain with abnormal finding on an MRI consistent with a chronic anterior cruciate ligament tear as well as meniscal tear.  The examiner opined that the abnormal finding on the MRI was consistent with injury secondary to trauma with significant amount of force.  It was less likely that the pathology was secondary to compensation or overuse secondary to the right knee injury.  

X-rays dated in February 2004 shows that the Veteran reported a history of traumatic arthritis of the bilateral knees, status post injury in military.  The impression was bilateral moderate osteoarthritis without evidence of fracture or dislocation or joint effusion.  

The Veteran was afforded a second VA examination in January 2008.  He reported that he began having pain in the left knee in about 1984.  He was in the National Guard at that time.  He was required to do various training exercises with a full pack.  The Veteran was told on a number of occasions to "hit the dirt."  He said he did and on a number of occasions, he struck his left knee on the ground as well as the right knee.  The left knee pain became progressively worse, but he did not seek medical treatment for the knee at that time.  On one occasion when he was trying to do his physical training and run, he was unable to because of the pain in his left knee.  He was not examined by any physician for the left knee symptoms until about 2001.  

Following examination, the Veteran was diagnosed with moderately severe degenerative joint disease in both knees and moderately severe bilateral patellofemoral arthritis with prominent patellar osteophyte production.  It was the examiner's opinion that the Veteran's left knee problem began during routine activities with the National Guard after he was discharged from the Army in January 1979.  The examiner noted that the Veteran was required to "hit the dirt" on a number of occasions with both knees.  The examiner further opined that they found no evidence in the medical records or after interviewing the Veteran that additional strain was placed on the left knee as a result of impaired gait as a result of the service-connected right knee.  The examiner concluded that the left knee condition was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's right knee condition.  

At his April 2008 hearing, the Veteran testified that he had a scar on his knee from the 1970 motor vehicle accident.  He testified that no physician had told him that his left knee condition was related to his service-connected right knee, right hip, and low back disabilities.  He also testified that when he stood, he placed more weight on his left leg than on his right.  

VA treatment records dated through May 2009 continue to show a diagnosis of degenerative arthritis of the left knee.  The records do not show an opinion relating the Veteran's left knee arthritis to his military service.  They also do not indicate that the Veteran's degenerative arthritis of his left knee was either caused or aggravated by his service-connected right knee, right hip, or lumbar spine disabilities.

The Veteran was afforded a third VA examination in October 2010.  He reported the 1970 accident that resulted in an anterolateral left knee laceration, which was surgically repaired.  He then entered service.  While there was no history of a left knee injury, he stated that he left knee started hurting during military service around 1973.  The examiner noted that the Veteran was in the Army from 1972-1979.  The Veteran was very vague about any left knee injury history but stated that the left knee had a sharp pain and occasional stiffness but no locking.  He occasionally showed some confusion and would start to talk about his right knee pain instead of his left because he had significantly more problems with his right knee.  He worked for at least 20 years, off and on, in a variety of positions.  His gait was not normal and he used a walker.  

Following examination, the examiner's impression was of a morbidly obese 55-year old male smoker with diabetes and clinically, Baker cyst of the left knee.  The examiner observed that the Veteran's October 1978 separation examination showed that there was no mention of lameness, or bone or joint or other deformity, or arthritis in his knees, although he checked that he did not know about a tricked or locked knee.  He was evaluated and had a normal range of motion in his knees.  Mild crepitance with movement on that examination was noted, but did not specifically delineate which knee.  

The examiner opined that the Veteran's left knee subjective complaints were not caused by or a result of any in-service injury.  The examiner noted the January 2002 MRI that showed chronic tears and arthritis and that such test was 23 years after the Veteran's discharge from service.  The examiner also noted the January 2008 examination and negative nexus opinion.  The examiner observed that the Veteran was a morbidly obese laborer who worked doing a variety of labor jobs for 20 years and was in extremely poor physical condition, which would severely adversely affect his weightbearing joints when subjected to the rigors of labor types of employment.  The physical completed in close chronology to separation dated showed no significant injury and in July 1981, the Veteran checked no for having any trick or locked knee or other joint deformities or lameness or arthritis.  

After further review of the Veteran's STRs, an addendum opinion was provided in February 2011.  The examiner noted reviewing the July 1990 and November 1990 STRs pertaining to the Veteran's left knee complaints.  The examiner opined that such records did not change the October 2010 opinion for the same reasons cited under that rationale including obesity and long history of working in labor type jobs.

Based on a review of the evidence, the Board finds that service connection for degenerative arthritis of the left knee on direct, secondary or presumptive basis, is not warranted.  Initially, although the Veteran reported incurring a laceration on his left knee prior to service, the Board finds that as no left knee disability was noted on entrance to service, the Veteran was presumed sound at service.  38 C.F.R. § 3.304(b).

Although the Veteran has been diagnosed with degenerative arthritis post-service, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the evidence fails to show that the Veteran incurred an in-service injury or disease during his active duty.  As discussed above, the Veteran's STRs during his period of active duty are silent for left knee complaints.  In this regard, the Board observes that the Veteran discharge examination in October 1978 revealed normal lower extremities and normal range of motion of the knees was noted.  Although mild crepitus on motion was noted, the specific knee was not identified.  However, in light of chondromalacia of the right knee being diagnosed and because the Veteran's STRs showed right knee complaints, the evidence strongly suggests that the crepitus referred to right knee.  Regardless, the only documented left knee complaints are during the Veteran's National Guard service, including the initial complaint in July 1990.  

In reaching the conclusion that no left knee injury or disease was incurred during the Veteran's period of active duty from 1972 to 1979, the Board acknowledges the Veteran's report to the October 2010 examiner that he started experiencing left knee problems in 1973.  However, the Board doubts the Veteran's credibility regarding that assertion.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Veteran's inconsistencies in reporting the onset of his left knee problems outweigh his credibility.

In this case, the first record of left knee treatment in 1991 shows that the Veteran specifically reported that the onset of his pain was in 1990, which is consistent with the STRs from his National Guard service showing left knee complaints in July 1990 and November 1990.  The Veteran also reported to a January 2002 examiner that he had developed chronic left knee pain about five years prior to that examination.  At the January 2008 examination, the Veteran again changed his report of the onset of his pain and reported that it began around 1984.  Finally, he reported to the October 2010 examiner that his complaints began in 1973.  Thus, the evidence shows that the Veteran has reported four different onset dates for his complaints.  In light of the Veteran's inconsistencies, in addition to the absence of any left knee complaints during his active service, especially when he complained of right knee problems, the Board concludes that the onset of the Veteran's degenerative arthritis of the left knee did not begin during his active duty; nor did he incur any injury or disease during his active duty.  Indeed, the Veteran has not specifically identified any injury to his left knee during his active duty service.

As opined by the January 2008 examiner, the evidence shows that the Veteran's left knee complaints began during his time while a member of the National Guard, including a complaint noted during a period of INACDUTRA in November 1990.  The Board observes that the applicable laws and regulations permit service connection during periods of INACDUTRA only for disability resulting from injury or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Board acknowledges that in November 1990, during a period of INACDUTRA, the Veteran reported injuring his knee during physical training.  However, specifics regarding such injury were not provided.  Even if the Veteran did incur a specific left knee injury at that time, the evidence does not show that his current degenerative arthritis is related to a specific injury.  Rather, the January 2008 examiner opined that the Veteran's degenerative arthritis began as a result of routine activities, as opposed to being related to a specific injury.  Thus, the evidence does not support a finding that the Veteran's degenerative arthritis of the left knee is related to any injury during a period of INACDUTRA.

With regards to any periods of ACDUTRA, pursuant to the Board's April 2009 remand, a statement of the Veteran's retirement points showing how many days he had ACDUTRA and INACDUTRA was obtained.  This statement shows that between October 15, 1989, and January 14, 1991, the Veteran only had 22 days of active duty; the exact days were not identified.  However, the Veteran's STRs fail to show that a disease or injury had its onset during any period of ACDUTRA.  

Therefore, after reviewing the pertinent evidence of record, the Board concludes that the Veteran's degenerative arthritis of the left knee is not directly related to his service, including any period of ACDUTRA or INACDUTRA during his National Guard service.  

Moreover, the evidence does not show that the degenerative arthritis of the Veteran's left knee is secondary to a service-connected right knee, right hip, or lumbar spine disability.  As noted above, the Veteran's post-service treatment records fail to include any medical opinion indicating that the degenerative arthritis of the left knee was either caused or aggravated by the service-connected right knee, right hip, or lumbar spine disability.  Indeed, the Veteran admitted at his April 2008 hearing that no such opinion had ever been provided.  In this case, the January 2002 and January 2008 VA examiners both opined that the Veteran's degenerative arthritis was not secondary to his service-connected right knee disorder.  Those opinions are supported by explanation.  Also, the opinions were obtained after a full examination of the Veteran that included a review of the pertinent records and his contentions regarding why he believed his degenerative arthritis of the left knee was secondary to a service-connected right knee disability.  

As for any causal relationship between the Veteran's left knee and his right hip and lumbar spine disabilities, the October 2010 examiner indicated that the Veteran's degenerative arthritis of the left knee was due to him being a morbidly obese laborer who worked at a variety of labor jobs for 20 years and his being in extremely poor physical condition, which would adversely affect his weightbearing joints when subjected to the rigors of labor.  Furthermore, the Board reiterates that a review of the medical records fails to show any medical professional opining that the Veteran's service-connected right hip or lumbar spine disability caused his degenerative arthritis of the left knee.

The competent medical evidence of record also fails to show that the Veteran's degenerative arthritis of the left knee has been aggravated by his service-connected right knee, right hip, or lumbar disability.  Here, the January 2008 examiner opined that they found no evidence in the medical records or after interviewing the Veteran that additional strain was placed on the left knee as a result of impaired gait as a result of the service-connected right knee.  Thus, such opinion weighs against a finding of aggravation if there is no additional strain on the left knee.  As for the Veteran's service-connected right hip and lumbar spine, no medical professional has provided any opinion indicating that the degenerative arthritis of the left knee is aggravated by those disabilities.  The evidence of record does not support a finding that the Veteran's degenerative arthritis of the left knee has increased in severity due to or the result of the service-connected right knee, right hip, or lumbar spine disability.  

Also, the evidence does not show that the Veteran's arthritis was manifest to a degree of 10 percent or more within discharge from qualifying service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that he has degenerative arthritis of his left knee that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of degenerative arthritis of the left knee during active duty service, a continuity of pertinent symptomatology after service, or competent evidence of an association between degenerative arthritis of the left knee and the Veteran's active duty, to include being secondary to the service-connected right knee, right hip, and lumbar spine disabilities, service connection for degenerative arthritis of the left knee is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative arthritis of the left knee.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative arthritis of the left knee, on a direct basis, and as secondary to the service-connected right knee, right hip, and lumbar spine disabilities, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for degenerative arthritis of the left knee is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


